Citation Nr: 1700345	
Decision Date: 01/06/17    Archive Date: 01/13/17

DOCKET NO.  10-47 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial rating higher than 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. Adams, Counsel

INTRODUCTION

The Veteran had active military service from October 1967 to October 1969.  He is in receipt of a Combat Infantryman Badge.

This matter is on appeal from a rating decision issued in September 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction was subsequently transferred to the Detroit, Michigan RO. 

The Veteran and his spouse later testified before the undersigned Acting Veterans Law Judge at a Travel Board hearing in May 2014.  A transcript is of this hearing is of record.

In July 2014, this matter was remanded for further development and is now ready for disposition.

In February 2016, the Veteran signed an expedited waiver of the 30 day waiting period and Agency of Original Jurisdiction (AOJ) consideration of additional evidence of new evidence.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDING OF FACT

Throughout the period on appeal, the Veteran's service-connected PTSD has been productive of occupational and social impairment with reduced reliability and productivity due to symptoms such as chronic sleep impairment, depression, anxiety, frequent and violent nightmares occurring several times weekly, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.
CONCLUSION OF LAW

An initial rating of 50 percent, but no higher, is warranted for PTSD.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In this case, there is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  

In this case, the Veteran has indicated no such records and all pertinent records have been obtained.

The Veteran was afforded VA examinations in August 2008 and December 2015.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted. VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's PTSD since the December 2015 VA examination.

 Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141 (1999) (a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where there is substantial compliance with the Board's remand instructions); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

Increased Rating Claim

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. §§ 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical and industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Evaluations for various psychiatric disabilities are assigned pursuant to 38 C.F.R. § 4.130.  Under the general rating formula for mental disorders, a 10 percent rating for PTSD and chronic adjustment is warranted when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130, DC 9411.

A 30 percent evaluation is assigned when there is occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A rating of 50 percent is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A rating of 70 percent is assigned where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent schedular evaluation contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

A GAF score in the range of 41 to 50 represents "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)." Id.

A GAF scale score in the range of 51-60 indicates "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  Id. 

A GAF score of 61 to 70 is defined as some mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but the Veteran is generally functioning "pretty well," has some meaningful relationships.

A GAF score of 71-80 is defined by symptoms that are transient and expectable reactions to any psychosocial stressors.

A GAF score of 81-90 indicates absent or minimal symptoms.

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094.  

The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  Id.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  The RO certified the Veteran's appeal to the Board in January 2013, therefore the claim is governed by DSM-IV.

Moreover, the Board notes that the use of GAF scores has been abandoned in the DSM-5 because of, among other reasons, "its conceptual lack of clarity" and "questionable psychometrics in routine practice."  See Diagnostic and Statistical Manual for Mental Disorders, Fifth edition, p. 16 (2013).  In this case, however, DSM-IV was in use at the time the medical entries of record were made.  Thus, the GAF scores assigned remain relevant for consideration in this appeal.

In reviewing the evidence of record, the Board will consider the assigned GAF scores; however, the Board is cognizant that GAF scores are not, in and of themselves, the dispositive element in rating a disability.  Rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2015).  We also carefully look at the Veteran's statements. 

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive. The Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  On the other hand, if the evidence shows that a veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) provided additional guidance in rating psychiatric disability.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  Specifically, the Federal Circuit emphasized that the list of symptoms under a given rating is a nonexhaustive list, as indicated by the words "such as" that precede each list of symptoms. Id. at 2.  It held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration. Id. at 4.  Other language in the decision indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating.  Id. at 2.

When it is not possible to separate the effects of a nonservice-connected condition from those of a service-connected disorder, reasonable doubt should be resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

In this case, the Veteran has claimed that his service-connected PTSD is more severe than his current 30 percent evaluation and warrants at least a 50 percent evaluation.  See, August 2008 Notice of Disagreement.
 
Turning to the merits of the claim, VA treatment records include an October 2007 report which reflects that the Veteran had suicidal ideations in the past, but had no such thoughts within the past five years.  He had moderate road rage and was very moody at times.  He quit playing in a band and battled depression.  He was employed as a drywall installer and worked 35 hours per week.  His diagnoses included depression, NOS (not otherwise specified) and rule out PTSD.

In December 2007, he had continued depression, trouble sleeping, and intermittent suicidal ideations.  On mental status examination, he was appropriately dressed and groomed.  His affect was blunted.  Mood was mildly depressed and anxious.  Thoughts were logical and sequential.  No delusions were elicited and no hallucinations were reported.  He denied homicidal ideation.  However, he had intermittent suicidal ideation without plan or intent.  Speech was considered normal.  Insight was fair with good judgment.  Memory was grossly intact.  He was deemed to be dangerous to others when he was angry and became physically aggressive.  The assessment was chronic PTSD and he was assigned a GAF score of 55, indicative of moderate symptoms.

A December 2007 initial psychiatric evaluation report indicates a history of suicidal behavior, but there was no history of assault or self-injurious behavior.  He reportedly had remarried his wife.  On mental status examination, the Veteran was friendly, fully communicative, well-groomed, and relaxed.  His speech was normal.  Signs of moderate depression were present.  Suicidal ideations, intentions, or plans were convincingly denied.

There were no signs of hallucinations, delusions, bizarre behaviors, or other indicators of any psychotic process.  Associations were intact and thinking was logical with appropriate thought content.  Short and long term memory was intact.  He was fully oriented.  Social judgment was intact.  The assessment was PTSD and a GAF score of 40 was assigned.  

On August 2008 VA psychiatric examination the Veteran stated that he did not make an adequate civilian readjustment after serving in Vietnam.  Letters written on his behalf by his wife and mother corroborated his report.  In the letters, his mother and wife described his readjustment difficulties and erratic behavior involving drugs, alcohol, and a wild lifestyle.

With regard to his relationships, his wife indicated readjustment difficulties severely strained the relationship which resulted in divorce in 1978, but he remarried her 12 years later.  She discussed the emotional distance from his children and inability to relate to them in a loving manner.  However, he maintained regular contact with them.  He identified one good friend who lived out of state and stated that he was close to one of his brothers.

With regard to employment, he was self-employed for the last 30 years as a drywall installer and his work attendance was reportedly consistent.  He took some days off over the last year due to neck and back disabilities.  He reported adequate relationships with the contractors he worked with and denied any interpersonal conflicts. 

He described his mood as "very moody" and "grouchy."  He experienced sadness, long standing mood issues, anxiety, and erratic sleep.  He had a history of suicidal ideations with a plan between 5 and 10 years ago, but denied recent suicidal ideations.  He had a history of alcohol abuse, but denied any recent functional interference at his work or in his relationships due to drinking.  However, he stated that he used marijuana daily.

On mental status examination, he was appropriately groomed and dressed.  He was cooperative throughout the examination.  Speech was spontaneous, coherent, and goal-directed without evidence of a thought disorder.  Mood was generally euthymic and affect was appropriate to content of discussion.  He was alert and oriented to person, place, and time.  Memory was generally unimpaired for both recent and remote material.  Insight and judgment were good and he denied hallucinations or delusions.  His hobbies included hunting and fishing.  The physician diagnosed chronic PTSD, cannabis dependence, and alcohol dependence in full sustained remission.  He was assigned a GAF score of 61, indicative of mild symptoms.

The examining psychologist opined that his PTSD symptoms interfered with interpersonal functioning with his wife and children and noted that he reportedly had very few friends.  His symptoms, however, did not appear to have interfered with his ability to be successfully employed or have good work attendance.  

A July 2009 private psychological evaluation indicates that the Veteran was friendly and cooperative.  When discussing his military experience, he became quite anxious.  He reported a history of heavy drug and alcohol use upon his return to civilian life.  He currently had one or two beers once or twice a month and occasionally smoked marijuana to help him cope with anxiety and for pain control.  The psychologist diagnosed PTSD and panic disorder with agoraphobia and was assigned a GAF score of 55, indicative of moderate symptoms.  He opined that while he reported some marijuana use, it did not appear to contribute to his impairment.  He reported moderate levels of stress in his life and currently experienced moderately severe psychotic symptoms and impairment.  

VA treatment records include a July 2009 report which shows that on mental status examination, he was oriented to person, place, time, and situation.  Speech was considered normal.  Affect was congruent with mood and thought process and content were good; there were no delusions or hallucinations.  He denied suicidal and homicidal ideations and insight and judgment were fair.  He got about 7 hours of sleep each night.  The Veteran stated that he did not go out to eat frequently, because he was somewhat paranoid due to getting sick in the past.  Another report indicates that prior to the visit he smoked marijuana.  He had difficulty with concentration.  His family relationships were described as good and supportive.  Hygiene was good and he was alert and focused.  The assessment was depressive disorder, NOS and chronic PTSD and he was assigned a GAF score of 45, indicative of serious symptoms.

Vet Center reports that were dated from October 2009 to May 2013 indicate that the Veteran had continued memory problems, sleep difficulties, flashbacks, anxiety, anger, problems concentrating, depression, and rage.  In October 2009, he indicated that since his return from service he had difficulty maintaining consistent long-term employment.  At that time, the licensed social worker opined that the PTSD symptoms would most likely become worse with age and that he had a guarded prognosis.  In January 2010, he presented with emotional, mood, and behavioral problems and physical problems which had a direct impact on his activities of daily living, specifically on his ability to function in home, the community and in social situations.  His emotions and mood were self-described as periodically depressed becoming angry with some anxiety.  As a result, his behavior included becoming isolated and withdrawing from community and social events.  He also expressed a depressed mood, feelings of hopelessness, and a low energy level.  He had a lack of interest and participation in social activities and often felt detached from family and friends and avoided public situations. 

In May 2014, the Veteran testified that he had major sleep issues and walked around and checked the house.  He preferred to be alone rather than around people.  With regard to his temper, he said that he flew off the handle pretty easily and had a temper.  His wife testified that he sometimes sat in the basement in the basement.  He enjoyed hunting, but only went once per year.  He hardly fished anymore.  He said that he retired from construction.

VA treatment records dated from December 2010 to November 2015 reflect GAF scores from 55 to 60, indicative of moderate symptoms.  Mental status examinations reflect that he was alert and groomed appropriately.  His speech was normal.  Thought content/process thinking was coherent and goal-directed.  Mood varied from dysphoric to dysthymic and depressed.  Affect was full range.  At times he was easily irritated.  His memory was good.  He denied concentration problems.  There were no delusions or hallucinations and insight was fair.  In April 2011, the Veteran had fleeting suicidal thoughts, but did not endorse overt mania or psychosis.  He complained of nightmares and avoided crowds and traffic.  He played drums for a nearby church.  He stated that his symptoms made his day-to-day functioning difficult as evidenced by his inability to start any of his home projects.  In April 2012, his PTSD symptoms were mild.  In January 2015, he was dramatic and irritable.  He was angry and speech was vague and guarded.  A November 2015 report indicates that he continued to deal with PTSD symptoms which include nightmares, flashbacks, irritability, and a dislike of crowds.  He denied current depression, anxiety and psychosis.  He also denied suicidal and homicidal ideation and intent.  He enjoyed hunting and work as a drywall installer. 

On December 2015 VA PTSD Disability Benefits Questionnaire examination, the Veteran was alert and oriented times three with fair hygiene and good eye contact.  However, he had continued anxiety, nightmares, and sleep impairment.  Socially, he went hunting every year with his brother; maintained weekly contact with his children; and every other week he did activities with friends, including playing cards, going to concerts, and dancing.

The examining physician assigned a GAF score of 81 which indicates absent or minimal symptoms, good functioning in all areas, an interest and involvement in a wide range of activities, socially effectiveness, general satisfaction with life, and no more than everyday problems or concerns.  She opined that there was no evidence that his PTSD had an impact on his ability to work.  

In this regard, the GAF score of 81 appears to be an outlier as GAF scores dated from December 2010 to January 2015 range from 55 to 60, indicative of moderate symptoms.  Moreover, the examining physician indicated that she reviewed the VA treatment records, but there is no indication that she considered private treatment records; lay statements from the Veteran's family members and friends, or testimony before the Board-evidence which reflects the presence psychiatric symptoms that are more than minimal.

Resolving reasonable doubt in the Veteran's favor, the Board finds that the record reflects that Veteran is entitled to an initial disability evaluation of 50 percent for his psychiatric disorder.  In this regard, the medical records, the Veteran's testimony before the Board, and the lay statements of record show that he has panic attacks more than once a week and disturbances of motivation and mood.  Vet Center records include the October 2009 VA social worker's opinion that the PTSD symptoms would most likely become worse with age and that he had a guarded prognosis.  Evidence of record shows that he was self-isolated at times and maintained in contact with his children, but had a strained relationship with them.  With the exception of a GAF score of 45 in July 2009, indicative of serious symptoms, the Veteran's GAF scores have generally ranged from 55 to 60, indicative of moderate symptoms.

The Board, however, finds that a higher evaluation of 70 percent is not warranted.  While the July 2009 private psychologist indicated that the Veteran experienced moderately severe psychotic symptoms and impairment at that time, the psychologist assigned a GAF score of 55, indicative of only moderate symptoms.  Moreover, the Veteran has consistently denied having psychotic symptoms, including hallucinations.  Overall, the evidence does not demonstrate occupational and social impairment with deficiencies in most areas, nor does it demonstrate any of the symptoms listed in the 70 percent rating category.  Total social and occupational impairment is clearly not shown.

In this regard, it is important for the Veteran to understand that the competent medical and lay evidence, at some points, does not even support the assignment of a 50% disability rating, let alone a higher rating.

The Board fully recognizes that the listed symptoms for a 70 percent schedular rating are not all encompassing and their presence is not necessarily determinative.  However, the Veteran's symptoms must cause the occupational and social impairment in the referenced areas.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  Occupational and social impairment, with deficiencies in most areas, as is contemplated by the rating criteria, is simply not shown or even approximated.

In this regard, it is again important for the Veteran to understand that the Board has not discounted his statements, and the statements of his family and friends, regarding the severity of his psychiatric disorder (in fact, the opposite is true - providing much of the basis for the grant above).  However, even considering these symptoms, the record does not support the assignment of a 70% disability evaluation.

The critical question in this case is whether the problems the Veteran has believably cited meet an even higher, 70 or 100 percent, level under the rating criteria. For reasons cited above, they do not, for any part of the rating period on appeal.

Additionally, with respect to an extraschedular rating under 38 C.F.R. § 3.321 for his increased disability claim, the applicable rating criteria contemplate all impairment resulting from his psychiatric disability.  The criteria reasonably describe the Veteran's disability level and symptomatology, to specifically include his complaints of anxiety, anger, and depression due to his psychiatric disability.  The assigned schedular rating is, therefore, adequate and referral for extraschedular consideration is not required under 38 C.F.R. § 3.321 (b)(1).  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  However, VA treatment records include a November 2015 report which indicated that he was working as a drywall installer.  Thus, the Board finds that Rice is inapplicable since there is no evidence of unemployability due to the Veteran's service-connected PTSD.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Again, it is the Veteran's statements overall that provide the basis for the current evaluation, without which the objective medical evidence would not support the 50% evaluation for the entire period on appeal, let alone a higher evaluation.

Accordingly, the Board finds that an initial evaluation of 50 percent, but no higher, for the Veteran's service connected PTSD, is warranted.


ORDER

An initial evaluation of 50 percent, but no higher, for the Veteran's service-connected PTSD is granted, subject to the law and regulations governing the payment of monetary benefits.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


